1
                                                                The Honorable Richard A. Jones
2
3
4
5
6
                            UNITED STATES DISTRICT COURT FOR THE
7                             WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
8
9
       UNITED STATES OF AMERICA,                             NO. CR17-261RAJ
10
                                Plaintiff,
11
                           v.                                PROTECTIVE ORDER
12
13
       BERT DAILING,
14
                                Defendant.
15
16
             This matter, having come to the Court’s attention on the Stipulation for Entry of a
17
     Discovery Protective Order submitted by the United States of America and Defendant,
18
     and the Court, having considered the motion, and being fully advised in this matter,
19
     hereby enters the following PROTECTIVE ORDER:
20
             1.      Protected Material
21
             Any material designated by the United States as Protected Material shall be
22
     subject to the terms of this Order. The United States will make available copies of the
23
     Protected Materials, including those filed under seal, to defense counsel to comply with
24
     the government’s discovery obligations and pursuant to the procedures set forth in this
25
     Order. Possession of copies of the Protected Materials is limited to the attorneys of
26
     record, and investigators, paralegals, law clerks, experts and assistants for the attorneys of
27
     record (hereinafter collectively referred to as members of the defense team).
28
      PROTECTIVE ORDER/                                                     UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      United States v. Dailing CR17-261RAJ- 1
                                                                                 SEATTLE, WA 98101
                                                                                   (206) 553-7970
 1          2.      Scope of Review of Protected Material
 2          The attorneys of record and members of the defense team may display and review
 3 the Protected Material with the Defendant. The attorneys of record and members of the
 4 defense team acknowledge that providing copies (in any form, including in the form of
 5 transcriptions) of the Protected Material to the Defendant and other persons is prohibited,
 6 and agree not to duplicate or provide copies of Protected Material to the Defendant and
 7 other persons. Further, the attorneys of record for the Defendant are required, prior to
 8 disseminating any copies of the Protected Material to permitted recipients, such as other
 9 members of the defense team, to provide a copy of this Protective Order to those
10 permitted recipients, and to obtain the written consent by those recipients of the terms
11 and conditions of this Protective Order. Such written consent shall not, however, be
12 required with respect to members of the defense team who are employed by the same
13 office as the attorneys of record; in such case, it shall be sufficient for the attorneys of
14 record to provide a copy of this Protective Order to such other members of the defense
15 team and to remind them of their obligations under the Order. The written consent need
16 not be disclosed or produced to the United States unless requested by the United States
17 Attorney’s Office for the Western District of Washington and ordered by the Court.
18          The United States Attorney’s Office for the Western District of Washington is
19 similarly allowed to display the Protected Material to, and review the Protected Material
20 with, lay witnesses, but is otherwise prohibited from providing copies of the Protected
21 Material to lay witnesses, i.e. non-law enforcement witnesses.
22          3.      Parties’ Reciprocal Discovery Obligations
23          Nothing in this order should be construed as imposing any discovery obligations
24 on the government or the Defendants that are different from those imposed by case law
25 and Rule 16 of the Federal Rules of Criminal Procedure, and the Local Criminal Rules.
26
27
28
     PROTECTIVE ORDER/                                                      UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Dailing CR17-261RAJ- 2
                                                                                 SEATTLE, WA 98101
                                                                                   (206) 553-7970
 1          4.      Filing of Protected Material
 2          Any Protected Material that is filed with the Court in connection with pre-trial
 3 motions, trial, sentencing, or other matter before this Court, shall be filed under seal and
 4 shall remain sealed until otherwise ordered by this Court. This does not entitle any party
 5 to seal their filings as a matter of course. The parties are required to comply in all
 6 respects to the relevant Local Rules and Federal Rules of Criminal Procedure pertaining
 7 to the sealing of court documents.
 8          5.      Nontermination
 9          The provisions of this Order shall not terminate at the conclusion of this
10 prosecution.
11          6.      Violation of Protective Order
12          Any violation of any term or condition of this Order by the Defendant, the
13 attorneys of record, any members of the defense team, or any attorney for the United
14 States Attorney’s Office for the Western District of Washington, may be held in contempt
15 of court, and/or may be subject to monetary or other sanctions as deemed appropriate by
16 this Court.
17          If the Defendant violates any term or condition of this Order, the United States
18 reserves its right to seek a sentencing enhancement for obstruction of justice, or to file
19 any criminal charges relating to the Defendant’s violation.
20
21          DATED this 19th day of March, 2019.
22
23                                                    A
24                                                    The Honorable Richard A. Jones
25                                                    United States District Judge

26
27
28
     PROTECTIVE ORDER/                                                    UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Dailing CR17-261RAJ- 3
                                                                               SEATTLE, WA 98101
                                                                                 (206) 553-7970
